EXECUTION COPY






Exhibit 10.37
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 2nd day
of December 2019 (the “Effective Date”), by and between Richard Rallo (the
“Executive”), a New York resident, and Alico, Inc., a Florida corporation (the
“Company”).
Recitals
WHEREAS, the Company desires to employ the Executive to serve as the Chief
Financial Officer of the Company, effective as of the Effective Date, and the
Executive desires to accept such positions with the Company.
Agreement
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:
1. Employment. The Company hereby employs the Executive as its Chief Financial
Officer, and the Executive hereby accepts such employment, effective as of the
Effective Date, upon the terms and conditions set forth herein. Except as
otherwise expressly provided herein and in the Indemnification Agreement to be
executed by the Company and the Executive, this Agreement (including the
exhibits, which are an integral part of it) sets forth the terms and conditions
of the Executive’s employment by the Company, represents the entire agreement of
the parties with respect to that subject, and supersedes all prior
understandings and agreements with respect to that subject. Every reference in
this Agreement to an Exhibit is to an exhibit to this Agreement. As used in this
Agreement, the capitalized terms that are defined on Exhibit A have the
respective definitions attributed to them on Exhibit A, and those definitions
are incorporated by reference into this Agreement.
2.     Position and Duties.
(a)    Duties. The Executive shall be employed by the Company as Chief Financial
Officer. The Executive shall have the normal duties, responsibilities, and
authority of a Chief Financial Officer, and shall perform all duties incidental
to such position that may be required by law and all such other duties as may be
reasonably assigned by the Chief Executive Officer of the Company and are
consistent with the duties normally associated with a chief financial officer of
a public corporation. The Executive shall report to the Chief Executive Officer
of the Company.
(b)    Engaging in Other Employment. While employed by the Company, except as
otherwise approved by the Board of Directors of the Company (the “Board”), the
Executive shall devote substantially all of his working time and attention to
the Company and its affiliates and shall not be employed by any other person or
entity. Notwithstanding the foregoing or the provisions of Section 10(b) of this
Agreement, the Executive is permitted to do any of the following while he is


    



--------------------------------------------------------------------------------





employed by the Company or any of its subsidiaries: (i) if approved in advance
by resolution of the Board, serve as an owner, officer, director, or manager of
any other for-profit business entity, so long as it is not engaged in a business
that competes with the Company; (ii) make a passive investment in less than 1%
of the outstanding equity of any business entity that is traded on any national,
regional, or international stock exchange or in the over-the-counter market,
whether or not the business entity is engaged in a business that competes with
the Company; and (iii) participate in a reasonable number of civic, industry,
charitable, community, educational, professional, and similar organizations,
including serving as an officer or member of a board of directors of any
nonprofit organization; provided, in each case, that the activity or service
does not materially interfere with the regular performance of the Executive’s
duties and responsibilities under this Agreement.
(c)    Loyal and Conscientious Performance. The Executive shall act at all times
in compliance with the written policies, rules, and decisions adopted from time
to time by the Company and the Board and perform all of the duties and
obligations required of him by this Agreement in a loyal and conscientious
manner.
(d)    Location. The Executive’s principal place of business shall be his home
office located in Melville, New York.
3.     Term of Employment. The term of the Executive’s employment pursuant to
this Agreement shall commence on the Effective Date and end on the second
anniversary of the Effective Date, subject to extension and termination pursuant
to the provisions of this Agreement (the “Term”). The Term will be automatically
extended for a one-year period on the second and each ensuing anniversary of the
Effective Date unless either the Company or the Executive provides written
notice to the other party no later than 60 days in advance of the expiration of
then-current Term that the period of the Executive’s employment pursuant to this
Agreement shall not be extended. As used in this Agreement, the word “Term”
means the initial two-year period of employment specified in this Agreement and
includes any and every one-year extension of the period of employment under this
Agreement. Notwithstanding the foregoing, the Term shall automatically terminate
on the Date of Termination (as defined below).
4.     Annual Cash Compensation.
(a)    Annual Base Salary. During the Term, the Company shall pay to the
Executive in installments an annual base salary, not less often than monthly, at
an annual rate of not less than $275,000 (“Annual Base Salary”). The Annual Base
Salary shall be reviewed by the Board or the Compensation Committee of the Board
(the “Committee”) at least annually for increase, and the Annual Base Salary as
so adjusted shall be the “Annual Base Salary” for all purposes of this
Agreement.
(b)    Short-Term Incentive Plan. For each fiscal year of the Company during the
Term, the Executive shall be eligible for an annual incentive compensation award
with an annual target opportunity in an amount equal to 40% of the Annual Base
Salary (the “Target Bonus Opportunity”) and with the amount of the award for
each fiscal year to be determined by the Board or the Committee from time to
time and prorated for any partial year of service. The short-term incentive
compensation


2



--------------------------------------------------------------------------------





earned by the Executive with respect to any fiscal year (the “Annual Bonus”)
shall be paid to the Executive within two and a half months following the fiscal
year for which it was earned, subject to the Executive’s continued employment
through the payment date.
5.     Equity Awards.
No equity awards will be made at the Effective Date.
6.     Employee Benefits. During the Term, the Executive shall be eligible to
participate in the employee benefit plans, policies, programs, practices and
arrangements that the Company provides to its executives generally from time to
time (each, an “Employee Benefit Plan” and, collectively, the “Employee Benefit
Plans”) on terms that are no less favorable to the Executive than those provided
by the Company to other executives of the Company generally. The Executive will
be entitled to 20 paid vacation days every fiscal year of the Company, which
will be credited on the first day of each fiscal year during the Term. In
addition to the foregoing paid vacation time, the Executive will be allowed
additional days of paid holidays or other personal absent time as determined in
accordance with Company policy or as approved by the Board. Any unused vacation
time during a fiscal year will accumulate in accordance with the Company’s
vacation policy.
7.     Perquisites. During the Term, the Executive shall be eligible to receive
perquisites on a basis no less favorable than as are provided by the Company
from time to time to other senior executives of the Company generally.
8.      Expense Reimbursement. The Executive shall be reimbursed for ordinary
and reasonable travel, business, promotional, entertainment, and other expenses
that are paid or incurred by him during the Term in connection with the
performance of his services for and on behalf of the Company under this
Agreement, subject to the Company’s expense reimbursement policies and
procedures.
9.     Withholding. The Company may withhold from the payments due to the
Executive for the payment of taxes and other lawful withholdings or required
Executive contributions, in accordance with applicable law. If circumstances
arise in which such withholding or contributions are required on account of any
compensation or benefits (including, without limitation, upon the payment or
provision of any compensation or benefits pursuant to Sections 6 or 7), at a
time when there are not cash payments being made to the Executive from which
such withholding obligations can be satisfied, the Executive will deliver to the
Company amounts sufficient to fund such withholding or contribution obligations.
10.     Executive’s Covenants.
(a)    Confidentiality.
(i)     The Executive shall not, at any time use, divulge, or otherwise
disclose, directly or indirectly, any confidential and proprietary information
(including, without limitation, any customer or prospect list, supplier list,
acquisition or merger target, business plan or strategy, data, records,
financial information, or other trade secrets) concerning the business,
policies, or


3



--------------------------------------------------------------------------------





operations of the Company or its affiliates (or any predecessors thereof) that
the Executive may have learned or become aware of at any time on or prior to the
date hereof or during the Term of the Executive’s employment by the Company. The
confidential and proprietary information shall not include any information that:
(A) was independently developed by the Executive before the commencement of his
employment with the Company; (B) is or has been publicly disclosed by the
Company or any subsidiary of the Company; and (C) is or becomes publicly
available, other than as a result of a disclosure in contravention of this
confidentiality restriction by the Executive or any person to whom the Executive
disclosed the information. Notwithstanding the foregoing, the Executive is
permitted to disclose confidential and proprietary information of the Company
and/or its affiliates (x) to third parties and other officers, directors and
employees of the Company or its affiliates in the performance of his duties as
Chief Financial Officer of the Company, (y) to legal counsel for the Executive,
the Company, or an affiliate of the Company to the extent necessary to obtain
legal advice, so long as the Executive advises such legal counsel of the
confidential and/or proprietary nature of such information, and (z) to the
extent required by law or a request by a court or governmental authority
(pursuant to a subpoena or otherwise).
(ii)     The Executive further acknowledges and agrees that all Company
Materials (as defined below) are the exclusive property of the Company and that,
at request of the Company upon the termination of his employment with the
Company pursuant to this Agreement, he shall return to the Company all Company
Materials (including all copies thereof) that are in printed form and then in
his control or possession and permanently delete from all accessible files,
folders, and document libraries all Company Materials in digital form that are
then stored on computers or other electronic devices in his control or
possession. For purposes of this Section 10, “Company Materials” means all
models, samples, products, prototypes, computers, computer software, computer
disks, tapes, printouts, source, HTML and other code, flowcharts, schematics,
designs, graphics, drawings, photographs, charts, graphs, notebooks, customer
lists, sound recordings, other tangible or intangible manifestation of content,
and all other documents concerning the Company, any affiliate of the Company, or
any predecessor of the Company or any affiliate of the Company, whether printed,
typewritten, handwritten, electronic, or stored on computer disks, tapes, hard
drives, or any other tangible medium.
(iii)     The Executive acknowledges that Company Materials may contain
information that is confidential and subject to the attorney-client privilege of
the Company or its affiliates or otherwise protected by attorney work product
immunity. Except as required by law, the Executive agrees not to disclose to any
person (other than in-house or outside counsel for the Company and its
affiliates) the content or substance of (A) any such Company Materials that the
Executive knows or has notice is protected by an attorney-client privilege or
attorney work product immunity of the Company or any affiliate of the Company or
(B) any communication that the Executive may have or may have had at any time
with in-house or outside counsel for the Company and its affiliates, whether
during his employment hereunder or otherwise, regarding such Company Materials.
Notwithstanding the foregoing, the Executive is permitted to waive any
attorney-client privilege or attorney work product privilege of the Company or
any affiliate of the Company with respect to any particular information or
communication, whether affirmatively or through the disclosure of information or
communication to a person that results in waiver of the privilege, if the waiver
or disclosure is (x) made in reliance on, and consistent with, the advice of
legal counsel,


4



--------------------------------------------------------------------------------





(y) directed or authorized by the Board or legal counsel for the Company in
connection with a governmental investigation or otherwise, or (z) required by
law or to comply in good faith with an order of a court or governmental
authority, after providing the Company or its subsidiary a reasonable
opportunity to obtain a protective order to prevent or protect the disclosure of
the applicable information or communication.
(b)    Noncompetition and Nonsolicitation.
(i)     During the Restricted Period (as defined below), and except as otherwise
authorized by Section 2(b) of this Agreement, the Executive agrees that he shall
not, without the prior authorization by resolution of the Board, directly or
indirectly, either as principal, agent, manager, employee, partner, shareholder,
director, officer, consultant, or otherwise (A) become engaged in, involved
with, or employed in any business (other than as a less-than one percent (1%)
equity owner of any corporation traded on any national, international, or
regional stock exchange or in the over-the-counter market) that competes with
the Company or any of its affiliates; or (B) induce or attempt to induce any
customer, client, supplier, employee, agent, or independent contractor of the
Company or any of its affiliates to reduce, terminate, restrict, or otherwise
alter its business relationship with the Company or its affiliates; provided
that the foregoing shall not prohibit the Executive, individually or in
association with others, from (x) engaging in public advertisement and other
forms of broad solicitation not intended to target Company employees to fulfill
hiring needs or (y) hiring any individual who is a former employee of the
Company or any subsidiary of the Company who has been separated from employment
with the Company or the subsidiary of the Company for more than six months. The
provisions of this Section 10(b)(i) shall be effective only within any state
within the United States or any country outside the United States where the
Company or any of its subsidiaries conducted its business during any part of the
Executive’s employment with the Company. The parties intend the above
geographical areas to be completely severable and independent, and any
invalidity or unenforceability of this Agreement with respect to any one area
shall not render this Agreement unenforceable as applied to any one or more of
the other areas.
(ii)     For purposes of this Section 10(b), “Restricted Period” shall mean the
period of the Executive’s employment by the Company during the Term and the
12-month period following the Date of Termination (as defined in Exhibit A).
(c)    Forfeiture and Repayments. The Executive agrees that, in the event that
he violates the provisions of Section 10(a) or 10(b), and except for the payment
of Accrued Obligations, (i) he will forfeit and not be entitled to any further
payments or benefits under this Agreement, (ii) any previously awarded stock
options or stock appreciation rights (“Options”), Restricted Shares, or other
equity awards then-outstanding shall expire immediately, and (iii) if such
violation is after the termination of his employment, he will be obligated to
repay to the Company the sum of (x) any amounts paid (determined as of the date
of payment) after the termination of employment pursuant to Section 11 and
(y) the amount of any gains realized by the Executive upon the exercise of
Options (measured by the difference between the aggregate fair market value on
the date of exercise of shares underlying the Options and the aggregate exercise
price of the Options) within the one-year period prior to the first date of the
violation. Such amount shall be paid to the Company in cash in


5



--------------------------------------------------------------------------------





a single sum within ten business days after the first date of the violation,
whether or not the Company has knowledge of the violation or has made a written
demand for payment. Any such payment made following such date shall bear
interest at an annual rate equal to the prime lending rate of Citibank, N.A. (as
periodically set) plus 1%. The forfeiture and clawback provisions of this
Section 10(c) will terminate on the date that is 18 months following the
expiration of the Restricted Period with respect to a violation of the
provisions of Section 10(b) or 60 months following the Date of Termination with
respect to a violation of the provisions of Section 10(a).
(d)    Nondisparagement. The Executive shall not disparage the Company or any of
its affiliates or their respective directors, officers, employees as a group,
agents, stockholders, successors, and assigns (both individually and in their
official capacities with the Company) (the “Company Parties”) or any Company
Parties’ goods, services, employees as a group, customers, business
relationships, reputation, or financial condition.
(e)    Cooperation. During the Term and thereafter, the Executive shall
cooperate with the Company and its affiliates as reasonably requested by the
Company, without additional consideration, in any internal investigation or
administrative, regulatory, or judicial proceeding involving the Company or any
of its subsidiaries that pertains to any matter that occurred, or with which the
Executive was involved or had knowledge, while he was employed by the Company,
including, without limitation, the Executive being available to the Company or
its affiliates upon reasonable notice for interviews and factual investigations,
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process, volunteering to the Company all pertinent
information, and turning over to the Company all relevant documents that are or
may come into the Executive’s possession, all at times and on schedules that are
reasonably consistent with the Executive’s other permitted activities and
commitments if the Executive is then employed by the Company and otherwise
taking into account the Executive’s reasonable business obligations. The Company
promptly shall reimburse the Executive for all reasonable out-of-pocket costs
and expenses that he incurs in providing any assistance requested by the Company
under this Section 10(e).
(f)    Scope of Restrictions. The Executive acknowledges that the restrictions
set forth in this Section 10 are reasonable and necessary to protect the
Company’s business and goodwill, and that the obligations under this Section 10
shall survive any termination of his employment for the periods indicated. The
Executive acknowledges that if any of these restrictions or obligations is found
by a court having jurisdiction to be unreasonable or overly broad or otherwise
unenforceable, he and the Company agree that the restrictions or obligations
shall be modified by the court so as to be reasonable and enforceable and, if so
modified, shall be fully enforced.
(g)    Consideration; Survival. The Executive acknowledges and agrees that the
compensation and benefits provided in this Agreement constitute adequate and
sufficient consideration for the covenants made by the Executive in this
Section 10. As further consideration for the covenants made by the Executive in
this Section 10, the Company has provided and will provide the Executive certain
proprietary and other confidential information about the Company, including, but
not limited to, business plans and strategies, budgets and budgetary
projections,


6



--------------------------------------------------------------------------------





income and earnings projections and statements, cost analyses and assessments,
and/or business assessments of legal and regulatory issues.
11.     Termination of Employment.
(a)    In General. Notwithstanding anything to the contrary contained herein,
the Executive’s employment with the Company pursuant to this Agreement may be
terminated at any time prior to the end of the Term (i) by the Executive by
delivering to the Company a Notice of Termination (as defined on Exhibit A);
(ii) by the Company by delivering to the Executive a Notice of Termination; or
(iii) upon the death or due to the Disability (as defined on Exhibit A) of the
Executive.
(b)    Termination without Cause; Resignation for Good Reason Following a Change
in Control. If, during the Term, the Executive’s employment is terminated (x) by
the Company other than for Cause, death, or Disability or (y) on or following a
Change in Control, by the Executive for Good Reason, the Executive shall be
entitled to the compensation and benefits set forth in Section 11(b)(i) and
11(b)(ii) (the “Severance Payments”):
(i)     Compensation Other Than Severance Payments. The Company shall pay to the
Executive (A) the Accrued Obligations (as defined in Exhibit A) in a cash lump
sum within 30 days after the Date of Termination, and (B) any rights or
payments, except for any severance benefits, that are vested benefits or that
the Executive is otherwise entitled to receive at or subsequent to the Date of
Termination under any Employee Benefit Plan or any other contract or agreement
with the Company or any of its subsidiaries, which shall be payable in
accordance with the terms of such Employee Benefit Plan or contract or
agreement, except as explicitly modified by this Agreement (collectively, the
“Vested Benefits”), and (C) any Annual Bonus that has been earned but not paid
as of the Date of Termination, which the Company shall pay at the time provided
in Section 4(b) even though the Executive is no longer employed by the Company
at that time.
(ii)     Severance Benefits. Subject to the Executive’s execution of a release
substantially in the form attached hereto as Exhibit B (the “Release”) and the
Release becoming effective and irrevocable in accordance with its terms by no
later than the 55th day immediately following the date that the Executive incurs
a “separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (the “Release Deadline”), and the
Executive’s continued compliance with the covenants set forth in Section 10, the
Company shall pay to the Executive an amount equal to the Executive’s Annual
Base Salary (the “Severance Amount”). The Severance Amount shall be paid to the
Executive in equal installments for the one-year period following the
Executive’s Date of Termination in accordance with the Company’s regular payroll
practices, as in effect on the Date of Termination. In addition, during this
one-year period, the Company will provide to the Executive the same health care
benefit coverage being made available to similarly situated active Company
employees (at no cost to the Executive in excess of the employee premium cost
applicable to similarly situated active Company employees).
(c)    Termination of Employment for Death or Disability. The Executive’s
employment with the Company will terminate automatically on the date of his
death. The Company may terminate


7



--------------------------------------------------------------------------------





the employment of Executive upon his Disability by delivering to the Executive
or his guardian a Notice of Termination. If the Executive dies or his employment
is terminated by the Company for Disability, any and all outstanding Options
that have been granted to the Executive by the Company and have vested as of the
Date of Termination shall remain exercisable for the longer of their stated term
or 90 days following the Date of Termination, and the Company shall pay to the
Executive or the guardian or personal representative of his estate (as
applicable) (i) the Accrued Obligations in a cash lump sum within 30 days after
the Date of Termination, (ii) the Vested Benefits, which shall be payable in
accordance with the terms of the Employee Benefit Plans, contracts, or
agreements under which the Vested Benefits are provided, except as explicitly
modified by this Agreement, and (iii) any Annual Bonus that has been earned but
not paid as of the Date of Termination, which the Company shall pay at the time
provided in Section 4(b) even though the Executive is no longer employed by the
Company at that time.
(d)    Resignation by the Executive without Good Reason. If the Executive’s
employment is terminated by the Executive for any reason prior to a Change in
Control or other than for Good Reason on or following a Change in Control, the
Company shall pay to the Executive (i) within 30 days of the Date of
Termination, to the extent not theretofore paid, (A) any earned but unpaid
Annual Base Salary through the Date of Termination, (B) any of the Executive’s
business expenses that are reimbursable, but have not been reimbursed as of the
Date of Termination, and (C) any accrued vacation pay, and (ii) the Vested
Benefits, which shall be payable in accordance with the terms of the Employee
Benefit Plans, contracts, or agreements under which the Vested Benefits are
provided, except as explicitly modified by this Agreement.
(e)    Termination for Cause. If the Executive’s employment is terminated by the
Company for Cause, any and all outstanding Options, Restricted Shares, or other
equity awards that have been granted to the Executive by the Company and are not
vested on the Date of Termination shall be automatically forfeited and cancelled
without any consideration as of the Date of Termination, and the Company shall
pay to the Executive (i) within 30 days of the Date of Termination, to the
extent not theretofore paid, (A) any earned but unpaid Annual Base Salary
through the Date of Termination, (B) any of the Executive’s business expenses
that are reimbursable, but have not been reimbursed as of the Date of
Termination, and (C) any accrued vacation pay, and (ii) the Vested Benefits,
which shall be payable in accordance with the terms of the Employee Benefit
Plans, contracts, or agreements under which the Vested Benefits are provided,
except as explicitly modified by this Agreement.
(f)    Effect of Termination on Other Positions. If, on the Date of Termination,
the Executive is a member of the Board or the board of directors of any of the
Company’s affiliates, or holds any other position with the Company or its
affiliates, the Executive shall be deemed to have resigned from all such
positions as of the Date of Termination. The Executive agrees to execute a
letter of resignation and take such other reasonable actions as the Company may
request to effect such resignation.
(g)    No Mitigation Duty. The amounts payable to the Executive pursuant to this
Section 11 will not be reduced by the amount of any income that the Executive
earns or could earn


8



--------------------------------------------------------------------------------





from alternative employment following the Date of Termination. The Company
waives any duty that the Executive might have under law to mitigate his damages
by seeking alternative employment.
12.     Administration. Subject to Section 21, no right or benefit under this
Agreement shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge such rights or benefits shall be void.
13.     Notice. Any notice to be given hereunder by either party to the other
must be in writing and be effectuated either by personal delivery in writing or
by mail, registered or certified, postage prepaid, with return receipt
requested. Mailed notices shall be addressed to the parties at the following
addresses:
If to the Company:
Chairman, Compensation Committee

c/o Alico, Inc.

10070 Daniels Interstate Court

Suite 100

Fort Myers, Florida 33913
If to the Executive:
At the most recent contact information on file in the payroll records of the
Company.
A validly given notice will be effective on the earlier of its receipt, if it is
personally delivered in writing, or on the fifth day after it is postmarked by
the United States Postal Service, if it is delivered by certified or registered,
postage-prepaid, United States mail.
14.     Waiver of Breach. The waiver by any party to a breach of any provision
in this Agreement cannot operate or be construed as a waiver of any subsequent
breach by a party.
15.     Severability. The invalidity or unenforceability of any particular
provision in this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if the invalid or
unenforceable provision were omitted.
16.     Amendment. No modifications or amendments of the terms and conditions
herein shall be effective unless in writing and signed by the parties or their
respective duly authorized agents.


9



--------------------------------------------------------------------------------





17.     Authorization. The execution, delivery, and performance of this
Agreement by the Company have been duly authorized by all requisite corporate
action of the Company. This Agreement has been properly executed on behalf of
the Company by a duly authorized representative.
18.     Counterparts. The parties may execute this Agreement in counterparts and
by manual or facsimile signature. Each executed counterpart of this Agreement
will constitute an original document, and all executed counterparts, together,
will constitute the same agreement. This Agreement will become effective as of
the Effective Date when it has been signed by both the Company and the Executive
and will survive the termination of the Executive’s employment with the Company
pursuant to this Agreement.
19.     Recurring Words. As used in this Agreement: (a) the word “days” refers
to calendar days, including Saturdays, Sundays, and holidays; (b) the term
“fiscal year” means the fiscal year of the Company beginning on October 1 of
each calendar year and ending on September 30 of the ensuing calendar year;
(c) the word “law” includes a code, rule, statute, ordinance, or regulation and
the common law arising from final, nonappealable decisions of state and federal
courts in the United States of America; (d) the word “person” includes, in
addition to a natural person, a trust, group, syndicate, corporation,
cooperative, association, partnership, business trust, joint venture, limited
liability company, unincorporated organization, and a governmental authority;
(e) the term “governmental authority” includes a government, a central bank, a
public body or authority, and any governmental body, agency, authority,
department, or subdivision, whether domestic or foreign or local, state,
regional, or national; and (f) the word “affiliate,” when used in reference to
any specified person, means any other person that directly or indirectly
controls, is controlled by, or is under common control with the specified person
pursuant to direct or indirect possession of the power to direct or cause the
direction of the management and policies of the specified person, whether by
contract, through the ownership of voting securities, or otherwise, but, for all
purposes of this Agreement, none of the following persons will be treated as an
affiliate of the Company, unless the person becomes controlled by the Company:
734 Agriculture, LLC; 734 Investors, LLC; any member of 734 Agriculture, LLC or
734 Investors, LLC; and any person (other than the Company and its consolidated
subsidiaries) that is controlled by 734 Agriculture, LLC, 734 Investors, LLC, or
any of their respective members or subsidiaries.
20.     Governing Law and Forum Selection. This Agreement shall be interpreted,
construed, and governed according to the laws of the State of Florida, without
reference to conflicts of law principles thereof. The parties agree that any
dispute, claim, or controversy based on common law, equity, or any federal,
state, or local statute, ordinance, or regulation (other than workers’
compensation claims) arising out of or relating in any way to the Executive’s
employment, the terms, benefits, and conditions of employment, or concerning
this Agreement or its termination and any resulting termination of employment,
including whether such a dispute is arbitrable, shall be settled by arbitration.
Notwithstanding the foregoing, any party to this Agreement may commence a
proceeding in any court of competent jurisdiction to enter a judgment of any
award rendered in the arbitration or to enforce any arbitration award or a
settlement resulting from mediation or negotiation of the parties. This
agreement to arbitrate includes, but is not limited to, all claims for any form
of illegal discrimination, improper or unfair treatment or dismissal, and all
tort claims.


10



--------------------------------------------------------------------------------





The Executive shall still have a right to file a discrimination charge with a
federal or state agency, but the final resolution of any discrimination claim
will be submitted to arbitration instead of a court or jury. The arbitration
proceeding shall be conducted under the employment dispute resolution
arbitration rules of the American Arbitration Association in effect at the time
that a demand for arbitration under the rules is made, and such proceeding shall
be conducted in the English language by a sole arbitrator in Polk County,
Florida, and governed by the Florida Arbitration Act and the substantive laws of
the State of Florida, without regard to any applicable state’s choice of law
provisions. The decision of the arbitrator(s), including determination of the
amount of any damages suffered, shall be exclusive, final, and binding on all
parties, their heirs, executors, administrators, successors, and assigns, and
shall not be subject to appeal, review, or re-examination by a court or the
arbitrator, except for fraud, perjury, manifest clerical error, or evident
partiality or misconduct by the arbitrator that (in each case) prejudices the
rights of a party to the arbitration. Each party shall bear its own expenses in
the arbitration for arbitrators’ fees and attorneys’ fees, for its witnesses,
and for other expenses of presenting its case. Other arbitration costs,
including administrative fees and fees for records or transcripts, shall be
borne equally by the parties.
21.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their permitted successors, assigns,
legal representatives, and heirs, but neither this Agreement nor any rights
hereunder shall be assignable by the Executive. This Agreement is not assignable
by the Company without the advance written consent of the Executive, which he
may withhold in his sole discretion, except that the Company may assign this
Agreement without the consent of the Executive to any direct or indirect
successor in interest to all or substantially all its assets or business
(whether pursuant to a sale, merger, exchange, consolidation, or reorganization
transaction) that, at the closing of the transaction, expressly assumes in
writing this Agreement and agrees to perform all the obligations of the Company
under it. The Company will require any successor in interest to all or
substantially all its assets or business to assume expressly and agree in
writing to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no succession had taken place.
22.     Code Section 409A. It is the intention of the Company and the Executive
that this Agreement will not result in unfavorable tax consequences to the
Executive under Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code. This Agreement shall be administered and interpreted in a manner
consistent with this intent, and any provision that would cause this Agreement
to fail to satisfy Section 409A of the Code will have no force and effect until
amended to comply therewith (which amendment may be retroactive to the extent
permitted by Section 409A of the Code). The Company and the Executive agree to
work together in good faith in an effort to comply with Section 409A of the
Code, including, if necessary, amending this Agreement based on further guidance
issued by the Internal Revenue Service from time to time, provided that the
Company shall not be required to assume any increased economic burden.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payments shall be due to him under this Agreement that are payable upon his
termination of employment until he would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A


11



--------------------------------------------------------------------------------





of the Code. To the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Executive’s termination of
employment shall instead be paid in a lump sum on the first day of the seventh
month following his termination of employment (or upon his death, if earlier).
In addition, for purposes of this Agreement, each amount to be paid or benefit
to be provided to the Executive pursuant to this Agreement shall be construed as
a separate identified payment for purposes of Section 409A of the Code. With
respect to expenses eligible for reimbursement or in-kind benefits provided
under the terms of this Agreement, (a) the amount of such expenses eligible for
reimbursement or in-kind benefits provided in any taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits provided in another
taxable year, (b) any reimbursements of such expenses and the provision of any
in-kind benefits shall be made no later than the end of the fiscal year
following the fiscal year in which the related expenses were incurred, except,
in each case, to the extent that the right to reimbursement does not provide for
a “deferral of compensation” within the meaning of Section 409A of the Code,
provided that with respect to any reimbursements for any taxes to which the
Executive becomes entitled under the terms of this Agreement, the payment of
such reimbursements shall be made by the Company no later than the end of the
fiscal year following the fiscal year in which the Executive remits the related
taxes, and (c) the right to reimbursement or in-kind benefit shall not be
subject to liquidation or exchange for another benefit.
23.     Limitations on Payments under Certain Circumstances.
(a)    Notwithstanding any other provisions of this Agreement, if any payment or
benefit received or to be received by the Executive (including any payment or
benefit received in connection with a change in control or the termination of
the Executive’s employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement) (all such payments and benefits,
including the Severance Payments, being hereinafter referred to as the “Total
Payments”) would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code that would be subject (in whole or part), to any excise
tax imposed under Section 4999 of the Code (the “Excise Tax”), then, after
taking into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in such other plan, arrangement, or agreement, the
Severance Payments shall be reduced to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state, and local income taxes on such reduced Total Payments
and after taking into account the phaseout of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phaseout of itemized deductions and personal exemptions attributable
to such unreduced Total Payments). If a reduction in the Severance Payments is
necessary pursuant to this Section 23(a), then the reduction shall occur by
first reducing the Severance Amount payable pursuant to Section 11(b)(ii) and
then by reducing accelerated vesting of performance-based equity awards


12



--------------------------------------------------------------------------------





(based on the reverse order of the date of grant), and finally by reducing the
accelerated vesting of other equity awards (based on the reverse order of the
date of grant).
(b)    For purposes of determining whether and the extent to which the Total
Payments shall be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code shall be taken into account, (ii) no portion of
the Total Payments shall be taken into account which, based on the determination
of a nationally recognized certified public accounting firm that is selected by
the Company, and reasonably acceptable to the Executive, for purposes of making
the applicable determinations under this Section 23 (the “Accounting Firm”),
does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account that, based on the determination of the Accounting
Firm, constitutes reasonable compensation for services actually rendered, within
the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount”
within the meaning of Section 280G(b)(3) of the Code allocable to such
reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Accounting Firm in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.
(c)    At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from the Accounting Firm or other advisors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement).
(d)    For purposes of clarity, the Executive shall not be entitled to any form
of tax gross-up in connection with Section 280G of the Code or Section 4999 of
the Code under any circumstances.
[Signature Page Follows]




13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
ALICO, INC.






By: _______________________________
Name: Gregory Eisner
Title: Chair, Compensation Committee






EXECUTIVE




    
Richard Rallo













--------------------------------------------------------------------------------






EXHIBIT A
For purposes of this Agreement, the following terms shall have the following
meanings:


“Accrued Obligations” shall mean the sum of (a) any earned but unpaid Annual
Base Salary through the Date of Termination, (b) any of the Executive’s business
expenses that are reimbursable, but have not been reimbursed as of the Date of
Termination, (c) the Executive’s Annual Bonus earned for the fiscal year
immediately preceding the fiscal year in which the Date of Termination occurs,
if such Annual Bonus has not been paid as of the Date of Termination, and
(d) any accrued vacation pay, in each case, to the extent not theretofore paid.
“Cause” shall mean (a) a material failure by the Executive to carry out, or
malfeasance or gross insubordination in carrying out, any of his material duties
under this Agreement, (b) the final conviction of the Executive of a felony or
crime involving moral turpitude, (c) an egregious act of dishonesty by the
Executive (including, without limitation, theft or embezzlement) in connection
with his employment by the Company, or a malicious action by the Executive
toward the customers or employees of the Company or any affiliate of the
Company, (d) a material breach by the Executive of the Company’s Code of
Business Ethics or Section 10 of the Agreement, or (e) the failure of the
Executive to cooperate fully with governmental investigations involving the
Company or any affiliate of the Company, unless the Executive is a subject of
the investigation or is acting in reliance on the advice of counsel or in
accordance with directions from the Board or legal counsel for the Company;
provided, however, that each act or omission described in the preceding
clauses (a), (c), (d), and (e) will not constitute a basis for the Company to
terminate the Executive’s employment for Cause pursuant to this Agreement unless
the Executive receives written notice from the Company identifying each act or
omission that the Board views to constitute Cause and any identified act or
omission recurs or, if curable, the identified act or omission is not reasonably
cured within 30 days after the date when the Executive received the written
notice from the Company.
“Change in Control” shall mean any of the following:
(a)The acquisition by any person or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Group”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of either (i) the then outstanding common stock of the Company
(the “Outstanding Company Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, (iv) any acquisition by any Investor,
or (v) any acquisition by any entity pursuant to a transaction that complies
with clauses (i), (ii), and (iii) of subsection (c) of this definition;
(b)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination


A-1



--------------------------------------------------------------------------------





for election by the Company’s shareholders, was approved by (i) a vote of at
least a majority of the directors then comprising the Incumbent Board or
(ii) the holders of at least a majority of the Outstanding Company Voting
Securities, including any Investor, shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;
(c)    Consummation of a reorganization, merger, statutory share exchange,
consolidation, or similar transaction involving the Company or any of its
subsidiaries with a third party other than any Investor, or a sale or other
disposition of all or substantially all of the assets of the Company to a third
party other than any Investor, or a sale or other disposition to a third party
other than any Investor of all or substantially all of the assets of one or more
subsidiaries of the Company that constitute all or substantially all the assets
of the Company and its subsidiaries on a consolidated basis (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50%,
respectively, of the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent securities),
as the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Stock and Outstanding Company Voting Securities, as
the case may be, (ii) no person or Group (excluding any entity resulting from
such Business Combination or any parent of such entity, any employee benefit
plan (or related trust) of the Company, such entity resulting from such Business
Combination or such parent, and any Investor) beneficially owns, directly or
indirectly, more than 50%, respectively, of the then outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity, except to the extent that
such ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were either (A) members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination, or (B) have been appointed or elected to the Board by
an Investor;
(d)    The approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company, unless the transaction is subsequently abandoned
or otherwise fails to occur; or
(e)    The Investors cease to have, in the aggregate, beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of 5% or more of the
Outstanding Company Stock and 5% or more of the Outstanding Company Voting
Securities.


A-2



--------------------------------------------------------------------------------





“Date of Termination” shall mean the date specified in the Notice of Termination
(which, in the case of a termination by the Company, shall not be less than 30
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than 15 days nor (without the
consent of the Company) more than 60 days, respectively, from the date such
Notice of Termination is given); provided, however, that if the Executive’s
employment is terminated for Disability, the Date of Termination shall be 30
days after Notice of Termination is given (provided that the Executive shall not
have returned to the full-time performance of the Executive’s duties during such
30-day period). The Company and the Executive shall take all steps necessary
(including with regard to any post-termination services by the Executive) to
ensure that any termination under this Agreement constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”
“Disability” shall mean a termination of employment as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive’s duties with
the Company under this Agreement for a period of six consecutive months, the
Company shall have given the Executive a Notice of Termination for Disability,
and, within 30 days after such Notice of Termination is given, the Executive
shall not have returned to the full-time performance of the Executive’s duties
under this Agreement.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Good Reason” shall mean the occurrence (without the Executive’s written
consent) of any one of the following material adverse changes to the Executive’s
employment relationship with the Company on or following a Change in Control:
(a) a reduction in the amount of the Executive’s Annual Base Salary, (b) a
reduction in the amount of the Executive’s Target Bonus Opportunity, (c) a
material diminution in the Executive’s duties or responsibilities, (d) the
Executive is required by the Company to relocate to a principal place of work
that is more than 50 miles from the current office location from which he worked
prior to the Change of Control, (e) the Executive’s title is diminished from
that as Chief Financial Officer, (f) the Company fails to pay or provide to the
Executive when due any material amount owed to him under this Agreement or any
material employee benefits that are required to be provided to him pursuant to
this Agreement, or (g) any successor in interest to all or substantially all the
assets or business of the Company (whether pursuant to a sale, merger, exchange,
consolidation, or reorganization transaction) fails or refuses, at the closing
of the transaction, to assume in writing this Agreement and agree to perform all
the obligations of the Company under it, unless such assumption occurs by
operation of law. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason under this Agreement, provided, however, that the
Executive shall not have reason to terminate his employment with the Company for
Good Reason pursuant to this Agreement unless (i) the Executive shall have
provided the Company with written notice of the occurrence of the event
constituting Good Reason within 90 days after the occurrence of such event and,
if the event is curable, the Company shall have failed to cure such event within
30 days following receipt of such written notice, and (ii) if the event is not
cured by the Company within the prescribed cure period,


A-3



--------------------------------------------------------------------------------





the Executive provides Notice of Termination to the Company within 180 days
after the date on which the event giving rise to such Good Reason occurred.
“Investor” shall mean any of 734 Agriculture, LLC; 734 Investors, LLC; any
member of 734 Agriculture, LLC or 734 Investors, LLC; and any person (other than
the Company and its consolidated subsidiaries) that is controlled by 734
Agriculture, LLC, 734 Investors, LLC, or any of their respective members or
subsidiaries (or by any Group controlled by one or more of the foregoing
persons, whether acting individually or in concert).
“Notice of Termination” shall mean written notice that (a) indicates the
specific termination provision in this Agreement relied upon, (b) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (c) if the Date of Termination is other than the
date of receipt of such notice, specifies the Date of Termination. The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance that contributes to a showing of Good Reason or Cause shall
not waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s respective rights
hereunder.




A-4



--------------------------------------------------------------------------------






EXHIBIT B
RELEASE OF CLAIMS
THIS RELEASE OF CLAIMS (this “Release”) is executed and delivered by Richard
Rallo (the “Executive”) to Alico, Inc., a Florida corporation (together with its
successors, the “Company”).
In consideration of the agreement by the Company to provide the Executive with
the rights, payments and benefits under the Employment Agreement between the
Executive and the Company dated December 2, 2019 (the “Employment Agreement”),
the Executive hereby agrees as follows:
Section 1. Release and Covenant. The Executive, of his own free will,
voluntarily and unconditionally releases and forever discharges the Company, its
subsidiaries, parents, affiliates, their directors, officers, employees, agents,
shareholders, successors, and assigns (both individually and in their official
capacities with the Company) (the “Company Releasees”) from, any and all past or
present causes of action, suits, agreements, or other claims that the Executive,
and his dependents, relatives, heirs, executors, administrators, successors, and
assigns who are claiming through him, has or may hereafter have from the
beginning of time to the date hereof against the Company or the Company
Releasees upon or by reason of any matter, cause or thing whatsoever arising out
of his employment by the Company and the cessation of said employment or any
claim for compensation, and including, but not limited to, any alleged violation
of the Civil Rights Acts of 1964 and 1991, the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Employee Retirement Income Security Act of 1974, the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, and any
other federal, state or local law, regulation or ordinance, or public policy,
contract, or tort law having any bearing whatsoever on the terms and conditions
of employment or termination of employment. Notwithstanding the foregoing, this
Release shall not, and is not intended to, waive or release any claim the
Executive or any of his heirs, relatives, dependents, executors, administrators,
successors, or assigns has (a) under any directors or officers insurance policy
under which the Executive is covered; (b) for payment of vested benefits under
any employee benefit or welfare plan of the Company or its affiliates in which
the Executive was a participant on the effective date of the termination of his
employment by the Company; (c) for indemnification under statutory corporate
law, the Bylaws and Articles of Incorporation of the Company or any of its
subsidiaries, and the Indemnification Agreement executed by the Executive and
the Company; and (d) for payment of the benefits, compensation, and reimbursable
expenses set forth under Section 11 of the Employment Agreement or under the
Indemnification Agreement.
Section 2. Due Care. The Executive acknowledges that he has received a copy of
this Release prior to its execution and has been advised hereby of his
opportunity to review and consider this Release for 21 days prior to its
execution. The Executive further acknowledges that he has been advised hereby to
consult with an attorney prior to executing this Release. The Executive enters
into this Release having freely and knowingly elected, after due consideration,
to execute this Release and to fulfill the promises set forth herein. This
Release shall be revocable by the Executive during the 7-day period following
its execution, and shall not become effective or enforceable until the
expiration of such 7-day period. In the event of such a revocation, the
Executive shall not be entitled to the consideration for this Release set forth
above.


B-1

--------------------------------------------------------------------------------





Section 3. Nonassignment of Claims; Proceedings. The Executive represents and
warrants that there has been no assignment or other transfer of any interest in
any claim that the Executive may have against the Company or any of the Company
Releasees. The Executive represents that he has not commenced or joined in any
claim, charge, action, or proceeding whatsoever against the Company or any of
the Company Releasees arising out of or relating to any of the matters set forth
in this Release. The Executive further agrees that he will not seek or be
entitled to any personal recovery in any claim, charge, action, or proceeding
whatsoever against the Company or any of the Company Releasees for any of the
matters set forth in this Release.
Section 4. Reliance by Executive. The Executive acknowledges that, in his
decision to enter into this Release, he has not relied on any representations,
promises, or agreements of any kind, including oral statements by
representatives of the Company or any of the Company Releasees, except as set
forth in this Release and the Employment Agreement.
Section 5. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any of the Company Releasees.
Section 6. Communication of Safety Concerns. Notwithstanding any other provision
of this Release, the Executive remains free to report or otherwise communicate
any nuclear safety concern, any workplace safety concern, or any public safety
concern to the Nuclear Regulatory Commission, United States Department of Labor,
or any other appropriate federal or state governmental agency, and the Executive
remains free to participate in any federal or state administrative, judicial, or
legislative proceeding or investigation with respect to any claims and matters
not resolved and terminated pursuant to this Release. With respect to any claims
and matters resolved and terminated pursuant to this Release, the Executive is
free to participate in any federal or state administrative, judicial, or
legislative proceeding or investigation if subpoenaed. The Executive shall give
the Company, through its legal counsel, notice, including a copy of the
subpoena, within 24 hours of receipt thereof.
Section 7. Governing Law. This Release shall be interpreted, construed and
governed according to the laws of the State of Florida, without reference to
conflicts of law principles thereof.
THIS RELEASE OF CLAIMS is executed by the Executive and delivered to the Company
on ____________________________.





EXECUTIVE


B-2

